2019 WI 53

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2016AP1288-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Daniel W. Morse, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Daniel W. Morse,
                                  Respondent-Appellant.

                             DISCIPLINARY PROCEEDINGS AGAINST MORSE

OPINION FILED:          May 21, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                          2019 WI 53
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.     2016AP1288-D


STATE OF WISCONSIN                             :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Daniel W. Morse, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
              Complainant-Respondent,                             May 21, 2019
       v.                                                            Sheila T. Reiff
                                                                  Clerk of Supreme Court
Daniel W. Morse,

              Respondent-Appellant.




       ATTORNEY     disciplinary       proceeding.         Attorney's         license
suspended.


       ¶1     PER CURIAM.     Attorney Daniel W. Morse has appealed a
report      filed by Referee    James    W. Mohr, Jr.,           concluding        that
Attorney Morse committed four counts of professional misconduct
and recommending that his license to practice law in Wisconsin

be    suspended   for   two   years.     In   his     appeal,      Attorney      Morse
challenges only the referee's recommended sanction.                          Attorney
Morse argues that his misconduct warrants a public reprimand or,
at most, a 60-day suspension.
                                                                        No.     2016AP1288-D



      ¶2    Upon      careful   review     of    this      matter,      we     uphold     the
referee's findings of fact and conclusions of law.                            We conclude,
however, that rather than the two-year suspension recommended by
the referee, a one-year suspension of Attorney Morse's license
to practice law is an appropriate sanction for the misconduct at
issue.     In addition, we find it appropriate to follow our usual
custom of imposing the full costs of this proceeding, which are
$11,038.85 as of December 18, 2018, on Attorney Morse.                                    The
Office of Lawyer Regulation (OLR) notes that Attorney Morse has
already made restitution and it is not seeking an additional
restitution award.
      ¶3    Attorney      Morse     was    admitted          to    practice         law   in

Wisconsin in 1979.             He is also licensed to practice law in
Florida and Pennsylvania.          He has no prior disciplinary history.
      ¶4    On June 29, 2016, the OLR filed a complaint alleging
six   counts     of    misconduct    with       respect       to    Attorney        Morse's
handling of the estate of M.G.                 Attorney Morse filed an answer
on July 28, 2016.          Referee Mohr was appointed on October 8,

2016, following Attorney Morse's motion for substitution of a
previously     appointed       referee.         In   May    of     2017,      the   referee
ordered the disciplinary proceeding stayed pending a criminal
case filed against Attorney Morse arising out of the same fact
situation that gave rise to this case.                      The stay was lifted in
May of 2018.
      ¶5    On   June    21,    2018,     the    parties      filed      a     stipulation
whereby    Attorney     Morse     stipulated         to    four    of   the     counts     of
misconduct alleged in the OLR's complaint.                         The OLR dismissed
                                           2
                                                                     No.     2016AP1288-D



the remaining two counts.             The parties agreed that the terms of
the    stipulation      shall    serve      as   the   factual       basis     for   the
referee's determination of misconduct and, in addition to any
evidence received in the disciplinary phase of the matter, the
referee's recommendation as to discipline.                    The parties agreed
that the scope of the hearing in this matter would be limited to
taking      additional    evidence       and     argument     to     facilitate      the
referee's recommendation as to the appropriate sanction.
       ¶6     The hearing with respect to the sanction was held on
July 2, 2018.         The referee issued his report and recommendation
on September 7, 2018.            The referee adopted the facts as stated
in the stipulation.           The following recitation of facts is taken

from the stipulation.
       ¶7     M.G. passed away on October 11, 2013.                    Approximately
four   days    later,    Attorney      Morse     met   with    the    heirs     of   the
estate.       Since    three     of   the   four    heirs     resided      outside    of
Wisconsin, and the fourth heir had physical limitations that
prevented her from acting, it was agreed that Attorney Morse

would be nominated as personal representative of the estate.
Attorney      Morse    also     served      as   attorney      for     the     personal
representative.          No    fee    agreement    was   entered       into     between
Attorney      Morse     and     the   estate's      heirs,     although         it   was
reasonably feasible that the total cost of the representation
would exceed $1,000.
       ¶8     The estate was filed in Dodge County Circuit Court in
November 2013.        No bills for Attorney Morse's services were sent
to the heirs during his representation of the estate.
                                            3
                                                                    No.    2016AP1288-D



       ¶9     The heirs eventually expressed to Attorney Morse their
frustration at his lack of communication and his seeming neglect
of the estate.      On August 31, 2014, the heirs wrote to Attorney
Morse expressing a general concern for his lack of communication
and    attention   to     the    estate.        The   heirs'    letter      contained
several      specific   requests     for       information     about      the    estate,
including but not limited to requests for an itemized bill for
Attorney      Morse's     legal     services,         an    accounting          for   all
expenditures made on behalf of the estate, and the timing of
payment of certain bills of the estate.                    The heirs requested a
response to their letter within ten days.                      In a September 8,
2014 email to the heirs, Attorney Morse stated he would respond

to the August 31 letter that week, but he failed to do so.
       ¶10    In October 2014, the heirs met with Attorney Allen
Larson and requested that he replace Attorney Morse as personal
representative      for    the    estate.         From     October     2014      through
January 2015, Attorney Larson tried to communicate with Attorney
Morse about the estate.             Attorney Larson told Attorney Morse

that the heirs wanted Attorney Larson to replace Attorney Morse
as    personal   representative.           Attorney        Larson    requested        from
Attorney Morse, among other things, an accounting of the estate
and copies of the estate's banking records.                    Attorney Morse was
largely      nonresponsive to      Attorney       Larson's     communications and
requests for information.
       ¶11    On November 18, 2014, the probate court entered an
order granting the stipulated substitution of Attorney Larson in


                                           4
                                                                             No.    2016AP1288-D



place    of        Attorney    Morse       as     personal       representative         of    the
estate.
       ¶12     On    December        19,    2014,       Attorney       Larson      received    a
package from Attorney Morse containing a $3,000 check made out
to the estate drawn on Attorney Morse's law firm trust account
along    with       unopened        mail   relating       to     the    estate,       including
bills,       some     of    which     had       arrived        since    Attorney       Larson's
substitution in place of Attorney Morse.                             No accounting for the
estate       was    enclosed,        nor    was       there    any     explanation      of    the
purpose for the check or why it was drawn on Attorney Morse's
law firm trust account.
       ¶13     Attorney Larson filed an inventory for the estate on

January 23, 2015.              The due date for filing the inventory had
passed during the period in which Attorney Morse represented the
estate, but Attorney Morse never filed an inventory.
       ¶14     As a result of his inability to obtain information
about the estate from Attorney Morse, including an accounting
and    banking records, Attorney Larson                        filed an       order    to    show

cause on February 25, 2015 directed to Attorney Morse, along
with    an    accompanying          affidavit         demonstrating         over   $26,000     in
estate funds were unaccounted for by Attorney Morse.
       ¶15     At    a     March    30,    2015       hearing    on    the    order    to    show
cause,    Attorney          Morse    was    ordered       to    make    a    payment    to    the
estate in the amount of $26,037.19 by April 9, 2015.                                   This sum
represented the amount                of    funds belonging            to    the   estate for
which Attorney Morse could not account.                         Attorney Morse was also


                                                  5
                                                                          No.     2016AP1288-D



ordered to provide to Attorney Larson all financial records and
an accounting pertaining to the estate.
       ¶16    Attorney Morse timely made the payment ordered by the
probate      court,       but    he     never    produced       the    financial       records
relating to the estate.
       ¶17    At        the     March    30,      2015    hearing,       Attorney        Morse
presented for the first time a billing statement for fees he
claimed he incurred in representing the estate.                               The statement
purported       to      show    that    the     estate   owed     Attorney       Morse       over
$7,500       for     legal      services      rendered     in     connection          with    the
estate.       In May of 2015, Attorney Larson asked Attorney Morse
for    substantiation            of     the    various     entries       on     the    billing

statement.           Attorney Morse did not reply, and the heirs never
made any payment to Attorney Morse.
       ¶18    Attorney          Larson        eventually     obtained         the      banking
records       relating          to    the     estate     without       Attorney         Morse's
assistance.           The records reflected that Attorney Morse wrote
checks and made electronic fund transfers totaling over $25,000

to    himself      or    his    law     office.        Attorney       Morse   presented        no
evidence to the probate court or to OLR that the more than
$25,000 in payments were related in any way to the estate.                                   Bank
records reflected additional payments made from estate funds for
Attorney Morse's personal benefit, including payment of rent for
his office space and payment of his cable bill.
       ¶19    By virtue of the stipulation, Attorney Morse admitted
the following counts of misconduct:


                                                 6
                                                No.   2016AP1288-D


    Count 1:    By failing to take steps to advance the
    interests of the estate, including but not limited to:
    failing to file an inventory, failing to open mail
    related to the estate, and failing to pay bills owed
    by the estate, Attorney Morse violated SCR 20:1.3.1

    Count 2:   By failing to promptly deliver to Attorney
    Larson all documents in his possession relating to the
    estate, including but not limited to, financial
    records pertaining to the estate, Attorney Morse
    violated SCR 20:1.16(d).2

    Count 3:   By failing to abide by the probate court's
    March 30, 2015 order, that he turn over to Attorney
    Larson all financial records pertaining to the estate,
    Attorney Morse violated SCR 20:3.4(c).3

    Count 4:   By failing to keep in trust funds totaling
    over $25,000 belonging to the estate, and by instead
    paying those funds to his law firm and himself and
    using the funds to pay personal obligations, Attorney
    Morse violated SCR 20:8.4(c)4 and SCR 20:1.15(b)(1).5

    1  SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client.
    2   SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.
    3  SCR 20:3.4(c) provides:   "A lawyer shall not knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists."
    4  SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                   7
                                                                          No.     2016AP1288-D



       ¶20       The     OLR    dismissed          the    remaining      two     counts        of
misconduct alleged in the complaint, saying the OLR director no
longer       believed        that     the    OLR       could   prove    either        of    those
violations by clear, satisfactory, and convincing evidence.
       ¶21       In    his     report,      the    referee     discussed        the    various
witnesses who testified at the July 2, 2018 hearing.                                       One of
M.G.'s brothers and heirs testified by telephone and expressed
his    frustration           over   Attorney       Morse's     failure    to     handle       key
aspects of the estate and his failure to respond to the heirs'
reasonable inquiries.
       ¶22       Attorney Larson testified at the hearing.                      The referee
said       Attorney      Larson     "seemed       genuinely     offended"       by     Attorney

Morse's conduct, calling the conduct "inexcusable" and damaging
to the public's perception of the legal profession.
       ¶23       Attorney Morse testified at the hearing that he has
been an attorney for 39 years and practices primarily in the
areas       of    tax,       estate    planning,         and   estate    administration.
Although in the past he worked with a number of large firms in

the Milwaukee area, he has been a solo practitioner since 2011.

       5   SCR 20:1.15(b)(1) provides:

            A lawyer shall hold in trust, separate from the
       lawyer's own property, that property of clients and
       3rd parties that is in the lawyer's possession in
       connection with a representation.        All funds of
       clients and 3rd parties paid to a lawyer or law firm
       in connection with a representation shall be deposited
       in one or more identifiable trust accounts.




                                                   8
                                                                    No.       2016AP1288-D



The referee said that Attorney Morse testified in a sincere and
forthright manner and sounded quite embarrassed and genuinely
remorseful about what he had done.              The referee said to Attorney
Morse's credit, he did not deny the facts of the case or the
ethical and moral lapses those facts represented.                         He admitted
he had done something wrong and said the entire matter had cost
him over $80,000 and was an embarrassment to him and his family.
He   emphasized      he   would     never      again       act     as     a     personal
representative.
     ¶24    The referee noted that Attorney Morse offered several
mitigating explanations for his misconduct.                      He said he had to
travel    to Florida on       numerous       occasions to         help his       elderly

mother.      He    said   he    was    suffering          from     several       medical
conditions   that    caused    extreme       pain    in    his    lower       back.     He
admitted perhaps overusing drugs and alcohol to help deal with
the pain, and he said the pain caused him to lose sleep and
caused    an inability    to    concentrate         at    work.     Attorney          Morse
testified he had back surgery in May of 2017 and the pain went

away almost entirely.
     ¶25    Attorney Morse also said his automobile was stolen in
June of 2014 and included in the items of personal property in
the car at the time were files, including much of the file for
the M.G. estate.      Attorney Morse testified that he had signed a
personal signature bond as personal representative of the M.G.
estate in the amount of $50,000.                    The referee said Attorney
Morse    readily    admitted   to     comingling         estate    funds       with    his
personal and business accounts and justified that behavior by
                                         9
                                                                         No.    2016AP1288-D



saying that, in light of the signature bond, he was ultimately
responsible for the full value of the estate and that it did not
matter if he used estate funds so long as he was ultimately
"good for it."
       ¶26     Attorney    Morse      was    charged      with    five       felonies     and
three misdemeanors over his handling of the M.G. estate funds.
The referee noted that the criminal case was resolved by a plea
agreement      under    the     terms   of     which     the     felony        counts   were
dismissed      and Attorney        Morse pled          guilty    to    three     counts    of
theft (embezzlement), Class A misdemeanors, on January 7, 2018.
As part of the plea agreement, Attorney Morse agreed that he
would not oppose the district attorney's recommendation that, as

a    condition    of    probation,      Attorney        Morse     be    prohibited      from
practicing law for a period of two years.                         Attorney Morse also
agreed    to    repay     to    the   heirs      and    the     estate    an    additional
$10,710.17 in interest and attorney's fees.                          He has repaid that
amount.
       ¶27     Attorney Morse was sentenced on the criminal charges

on April 24, 2018.              The sentencing court stated there was an
extremely low likelihood that Attorney Morse would do anything
wrong in the future and the need to protect the public was also
extremely      low.       The    sentencing       court       also     did     not   believe
Attorney Morse was in need of rehabilitation and that he would
be    sufficiently        deterred      from      engaging        in     similar     future
conduct.       The circuit court imposed and stayed a sentence of six
months in the House of Correction and placed Attorney Morse on
probation for one year, without any conditions except for 40
                                            10
                                                                                No.       2016AP1288-D



hours    of       community         service.           No    additional        restitution            was
ordered,      nor       was    there          any    requirement       that        Attorney       Morse
refrain from practicing law for any period of time.
      ¶28     The       referee      noted          that    this     case    presented          certain
aggravating and mitigating circumstances.                              The referee said the
aggravating circumstances present were a dishonest or selfish
motive,       a     pattern         of        misconduct,          multiple        offenses,          and
substantial experience                   in    the practice of              law.         The    referee
identified         as    mitigating            factors       the     absence        of    any     prior
disciplinary record, personal or emotional problems, a timely
good faith effort to make restitution, cooperation with the OLR,
character or reputation, and remorse.                           The referee said although

Attorney      Morse       testified            about       medical    and     treatment         issues
related to back pain, the referee did not take those issues into
account when deciding the appropriate sanction because there was
no testimony or evidence sufficient to find a causal connection
between any medical condition and the misconduct.
      ¶29     The referee said in arriving at a recommendation for

discipline,         it    was        worth          noting     that    Attorney           Morse       had
previously agreed to a plea agreement in the criminal case which
included his agreement not to practice law for a period of two
years,      although          the    sentencing             court     did     not     impose         that
condition as part of the sentence.                            The referee said this case
involves serious misconduct and although the referee believed it
was   unlikely          that    Attorney             Morse's       misconduct       would        recur,
"nevertheless damage has been done to the public, the courts,
the     clients,        and     to       the        legal    system     and     should         not     go
                                                     11
                                                                   No.    2016AP1288-D



unpunished."       The referee said attorneys with Attorney Morse's
level of experience should certainly understand that they are
not    supposed    to   comingle     client     trust    funds    with    their    own
funds; that when called to account they must understand they
cannot be allowed to wait until a court orders reimbursement;
and that they must serve the public competently and promptly so
that public trust in attorneys is maintained.
       ¶30   The referee discussed a number of prior disciplinary
cases that involved misuse or conversion of client funds and
concluded    that    the    fact    situation     here    was    similar      to   that
presented in In re Disciplinary Proceedings Against Krezminski,

2007 WI 21,    299 Wis. 2d 152,        727 N.W.2d 492.           Attorney

Krezminski was the personal representative of an estate and took
possession of $37,000 in funds from the estate.                    He began using
some    of   the    funds    himself      and   was     only     able    to    forward
approximately $16,000 of estate funds when the sole heir of the
estate demanded payment.             Attorney Krezminski ultimately paid
the balance of the funds, plus interest, to the heir.                         Attorney
Krezminski also failed to keep a different client informed of
the status of his case.            Attorney Krezminski had previously been
privately    reprimanded.          This   court   suspended       his    license     to
practice law for two years.            The referee concluded that Attorney
Morse's conduct warranted a similar sanction.                    The referee again
noted that, as part of his plea agreement, Attorney Morse had
been willing to accept, as a condition of his sentence in the
criminal case, a two-year suspension of his law license.


                                          12
                                                                         No.    2016AP1288-D



     ¶31    In his appeal, Attorney Morse argues that a two-year
suspension       is    excessive      and      a     public      reprimand          would     be
appropriate.          In the alternative, he says that if a suspension
is to be imposed, the suspension should not exceed 60 days.
     ¶32    Attorney         Morse   argues        that    the    relevant      mitigating
factors    weigh      in     favor   of   a   much    lesser      sanction          than    that
recommended by the referee.                   He points out he has no prior
discipline, either in Wisconsin or in the other jurisdictions
where he is admitted to practice law.                     He asserts that there was
no dishonest or selfish motive and although he did mishandle the
estate     funds,      "at    the    time     he    regarded       it    as     a    harmless
convenience."         Attorney Morse says at the time he was handling

the M.G. estate he was under significant stress, was new to solo
practice,    was      trying    to   run      offices      in    two    states,       and    was
helping his elderly mother.                 He says in the midst of all those
events,    his    car,       which   contained       the    M.G.       estate       file,    was
stolen.     He says there is no allegation that any of the heirs
received less money than they should have in the absence of his

misconduct.       He says he cooperated fully with the disciplinary
process and freely entered into the stipulation.                           He says while
he questions the validity of the criminal charges he does not
question the fact that he did violate this court's rules of
professional responsibility.
     ¶33    Attorney         Morse   describes        himself      as    "an    upstanding
member of the community, a highly competent attorney, a good
person, and a beloved family member."                      While he agrees that his
back pain did not directly cause the misconduct, he says "there
                                              13
                                                                          No.     2016AP1288-D



is good reason to conclude that adding pain, medication, and
sleep deprivation to an otherwise high-stress period in Attorney
Morse's life temporarily eroded his good judgment."                                 He says
that he has already been sanctioned by virtue of the criminal
conviction.         He says the Florida attorney regulatory authorities
were       notified    about   this      case,        his     law    license       has    been
suspended in Florida, and it appears all but certain that he
will be disbarred there.             He notes that this case has been the
subject       of      newspaper     articles,              which     have       caused     him
embarrassment.          He says he is remorseful.                    He says he is not
appealing the sentence in the criminal case, but he is appealing
whether       the     transfers     he     made       as     personal       representative

constitute the crime of theft under Wis. Stat. § 943.20(1)(b).6
       ¶34    Attorney     Morse     cites       a    number        of   cases     in    which
attorneys      who     mishandled     or    converted         client      funds     received
sanctions      less     than   a   two-year          suspension.          Attorney       Morse
argues that the two-year suspension recommended by the referee
"is drastic overkill."

       ¶35    Attorney     Morse    faults        the      referee       for    saying    that
Attorney Morse, as part of the plea agreement, agreed "not to
practice law for a period of two years."                            Attorney Morse says
the actual terms of the plea agreement were that he would not
oppose the State's request for such a condition.                               While he says


       6
       The court of appeals affirmed the judgment of conviction.
State v. Morse, 2018AP1293, unpublished slip op. (Wis. Ct. App.
Mar. 19, 2019). No petition for review was filed.


                                            14
                                                                                No.    2016AP1288-D



if the sentencing court had imposed that condition he would have
complied with it, he asserts his attorney advised him it was
improbable the condition would be imposed and indeed it was not.
       ¶36   Attorney Morse also faults the referee for attaching
significance to the fact that Attorney Morse failed to turn over
estate records when ordered to do so by the probate court.                                          He
says   those     findings          by    the    referee         overlooked the            fact    that
Attorney     Morse's         car,       with    the       estate    file   in    it,      had     been
stolen, which left him with no ability to provide the estate
records.     While he says the referee is also correct that he did
not make payment to the heirs until a court ordered him to do
so, that was because he did not know what amount to pay.                                           He

says it is undisputed that once Attorney Larson provided his
accounting to the probate court, Attorney Morse promptly paid
the amount ordered.                Attorney Morse says while the referee does
not indicate to what degree the terms of the plea agreement and
the    failure     to       turn    over       records        and   make   repayment        to     the
estate    played        a    role       in     the    recommendation         for      a    two-year

suspension, to the extent those factors are cited at all, they
are inconsistent with the evidence.
       ¶37   The    OLR       argues         that         a   two-year     suspension        is    an
appropriate sanction for Attorney Morse's admitted misconduct.
The OLR notes that the primary goals of attorney discipline are
to address the seriousness of the misconduct; to protect the
public, courts, and the system from repetition of misconduct; to
impress upon the attorney the seriousness of the misconduct; and
to deter other attorneys from engaging in similar misconduct.
                                                     15
                                                       No.        2016AP1288-D



In re Disciplinary Proceedings Against Arthur, 2005 WI 40, ¶78,

279 Wis. 2d 583, 694 N.W.2d 910.          The OLR says the referee's
report was extremely thorough and well-reasoned.
     ¶38    The OLR says that Attorney Morse misappropriated more
than $25,000 of the estate's funds for his own personal use.
The OLR notes that while in his brief Attorney Morse tries to
recast his criminal conversion of estate funds as a "harmless
convenience" that lacked any dishonest or selfish motive, at the
sanctions hearing he agreed that the mishandling of the funds
involved intentional acts and was not just a function of sloppy
recordkeeping.
     ¶39    The OLR says while Attorney Morse now complains that

he was unable to calculate the amount due to the estate and was
unable to furnish estate records because the estate files were
in his stolen car and he no longer had access to the estate bank
accounts     after   Attorney    Larson   replaced   him     as     personal
representative, Attorney Morse did not advance either of those
arguments at the order to show cause hearing before the probate
court.     The OLR also says Attorney Morse fails to identify where
in the referee's report the referee attributed undue weight to
those facts.     The OLR says even if the referee had given undue
weight to the facts, it is unclear why such reliance would be
inappropriate     given   that    Attorney   Morse   stipulated        to   a
misconduct count of failing to abide          by the   probate court's

order    to turn over to    Attorney Larson all financial            records
pertaining to the estate.


                                    16
                                                                     No.    2016AP1288-D



      ¶40   The    OLR    goes     on    to     argue      that   the      estate    was
vulnerable to Attorney Morse's predatory conversions because he
was unsupervised.        It points that Attorney Morse had substantial
experience    in   the    practice      of    law   when    he    agreed     to    handle
M.G.'s estate.         The OLR says Attorney Morse's conduct was not
just unethical, it was illegal, as evidenced by the criminal
conviction.
      ¶41   The    OLR    argues       that    Attorney      Morse      presented     no
medical     evidence     that    his    back    pain     caused      him     to    commit
misconduct so that cannot be considered a mitigating factor.
While Attorney Morse says he was under stress at the time of the
misconduct, the OLR says he again presented no medical evidence

that the stress caused him to embezzle from the estate or commit
any of the other admitted misconduct.                   The OLR says it does not
generally dispute Attorney Morse's position that he has been
cooperative with the disciplinary process.                        However, the OLR
observes that Attorney Morse's willingness to enter into the
misconduct stipulation occurred only after the conclusion of the

criminal case.
      ¶42   The OLR acknowledges that the referee found Attorney
Morse to appear genuinely remorseful at the sanctions hearing.
The OLR says while it generally agrees with that conclusion, it
says the remorse does not appear to be categorical because while
Attorney Morse may not have appealed his sentence, he did appeal
his   conviction,      continuing       to     question     whether        his    actions
constituted    a   crime.        The    OLR    argues      that   Attorney        Morse's


                                          17
                                                                                     No.       2016AP1288-D



attack       on    the     criminal         conviction            undercuts          his       claims           of
remorse and acceptance of responsibility for his actions.
       ¶43    The        OLR     agrees         with        the    referee           that          the        fact
situation         at     issue       here       is     similar       to     that          presented             in
Krezminski        and     warrants         a    similar         sanction,        i.e.          a    two-year

suspension.             The     OLR    argues         that        Attorney      Morse's             proposed
discipline of either a public reprimand or a 60-day suspension
seriously undermines multiple goals of attorney discipline.
       ¶44    A        referee's      findings             of   fact      are     affirmed               unless
clearly erroneous.                  Conclusions of law are reviewed de novo.
See In re Disciplinary Proceedings Against Eisenberg, 2004 WI
14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                                   The court may impose

whatever      sanction          it    sees          fit,    regardless          of    the          referee's
recommendation.                See    In       re    Disciplinary          Proceedings               Against
Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.
       ¶45    We conclude there has been no showing that any of the
referee's findings of fact, which incorporate the terms of the
parties' stipulation, are clearly erroneous.                                         Accordingly, we
adopt them.            We further agree with the referee's conclusions of
law that Attorney Morse violated the supreme court rules set
forth above.
       ¶46    Turning          to     the       appropriate            level         of     discipline,
although no two disciplinary proceedings are identical, we find
this     fact      situation          to       be     somewhat         comparable              to        In    re
Disciplinary            Proceedings            Against          Bauer,     2018 WI 49,        381
Wis. 2d 474, 912 N.W.2d 108.                         Attorney Bauer misused trust funds
belonging         to    seven    clients,            transferred          large       sums         of     trust
                                                      18
                                                                         No.    2016AP1288-D



account money from one client fund to another, but ultimately
repaid all balances in the clients' accounts.                              Like Attorney
Morse, Attorney Bauer had substantial experience in practicing
law and had no prior disciplinary history.                       Like Attorney Morse,
Attorney      Bauer    cooperated        with      the    OLR    and    entered         into    a
partial stipulation.            The sums of money involved in Bauer were

significantly greater than the instant matter, but in this case
there was a criminal prosecution and conviction that did not
exist in Bauer.
       ¶47    It appears that the referee may have accorded undue
weight to the fact that, as part of the plea agreement in the
criminal case, Attorney Morse agreed not to oppose the State's

request for a condition of the sentence imposed that he not
practice law for two years.                 For that reason, we conclude that a
two-year suspension is excessive.                      However, acceding to Attorney
Morse's      request      for   either       a    public    reprimand      or       a    60-day
suspension        would    unduly      depreciate          the   seriousness            of     the
misconduct at issue here.              It cannot be overstated that Attorney
Morse converted estate funds to his own personal use, and his
conduct resulted in a criminal conviction.                       After careful review
of the matter, we conclude that a one-year suspension of his
license      to   practice      law    is    an    appropriate         sanction         for    his
admitted      misconduct.         As    is       our    usual    custom,       we       find    it
appropriate to assess the full costs of the proceeding against
him.




                                             19
                                                           No.    2016AP1288-D



     ¶48   IT IS ORDERED that the license of Daniel W. Morse to
practice law in Wisconsin is suspended for a period of one year,
effective July 2, 2019.
     ¶49   IT IS FURTHER ORDERED that within 60 days of the date
of this order, Daniel W. Morse shall pay to the Office of Lawyer
Regulation the costs of this proceeding, which are $11,038.85 as
of December 18, 2018.
     ¶50   IT   IS   FURTHER   ORDERED    that    Daniel   W.    Morse    shall
comply with the provisions of SCR 22.26 concerning the duties of
an attorney whose license to practice law has been suspended.
     ¶51   IT   IS   FURTHER    ORDERED    that     compliance     with    all
conditions of this order is required for reinstatement.                    See

22.29(4)(c).




                                   20
    No.   2016AP1288-D




1